DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed July 15, 2021 has been entered. Claims 1-3, and 5-7 were amended.  Claim 23 is newly added. Claims 13 and 15-16 are withdrawn from consideration. 
Withdrawal of Claim Objections
3.	The objection to claim 2 is withdrawn in view of applicants’ amendments.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  	Claims 1-7, 18 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-7, 18 and 23 are determined to be directed to 
Claims 1-7, 18 and 23 are drawn to a composition comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus and an adjuvant. The Mtb antigens are not “markedly different” in structure than naturally occurring Mtb antigens derived from Mycobacterium tuberculosis. Thus, the ingredients of the composition are therefore not markedly different from their counterparts found in nature. This is evidenced by Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014); Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) and Millington et al.,(Proc Natl Acad Sci U S A. 2011 Apr 5;108(14):5730-5). Additionally, adjuvants are naturally occurring. Squalene, is a naturally occurring oil found in many plant and animal cells. Monophosphoryl lipid A (MPL) and aluminum salts are naturally occurring adjuvants. 
The claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring Mtb antigens and an adjuvant as a composition; the composition does not change the structure of the naturally occurring Mtb antigens or adjuvant. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  
application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  



Response to Arguments
5.	Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. 
Applicants’ argue that a person skilled in the art would recognize that the currently claimed combination is associated with immune responses upon administration to a subject.  However, applicants’ response is not that the ingredients of the composition are not markedly different from their counterparts found in nature; instead, applicants argue that when the composition is administered, the recipient has an immune response. This argument does not address the fact that the components of the composition are markedly different that the products of nature. 
Applicants do not argue that the components have a markedly different structure; nor do applicants argue that the properties of the composition are markedly different from their natural counterparts.  There is no indication that mixing these components changes the structure, function, or other properties of the antigens or adjuvant.  For example, the claim encompasses a mixture where the antigens are in the presence of an adjuvant, but such mixing does not change the structure, function, or other properties of the antigens or the adjuvant in any marked way. Instead, the antigens retains their naturally occurring structure and function, and is merely dispersed in the adjuvant, which also retains its naturally occurring structure and function. Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed mixture as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. Accordingly, each component (the antigens and the adjuvant) are “product of nature”.  Thus, the rejection is maintained.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-7, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anatha et al., (US Patent Pub. 2014/0377300  published Dec. 25, 2014; priority to June 2013).
The claims are drawn to a composition or fusion protein comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus and an adjuvant wherein the composition does not comprise a fusion protein.
Anatha et al., disclose compositions that comprise at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigens, and at least one resuscitation Mtb antigen [para. 011].  The acute Mtb antigen PPE51 is also known as Rv3136 [para. 0069]. Mycobacterium tuberculosis. That is, modification of a particular Mtb antigen, will still allow the resultant Mtb antigen, to elicit an immune response against Mycobacterium tuberculosis [0098].  
Anatha et al., provides methods of eliciting an immune response against Mycobacterium tuberculosis in a mammal comprising administering to the mammal an immunologically sufficient amount of a composition comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0013].
The composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0020]. The compositions can also include an active therapeutic agent and a variety of other pharmaceutically acceptable components including adjuvants [para.  Usually, the subject is a human but non-human mammals including transgenic mammals can also be treated [para. 135]. In some embodiments, the compositions can be administered to a subject by injection, intrapulmonary by using standard methods. Alternately, the compositions can be administered to a subject by routes including oral or nasal. The composition can also be administered via the respiratory tract, for example, using a nebulizer, or a metered dose inhaler [para. 0136].  Both are known to deliver aerosols.
Anatha et al., teaching instantly claimed SEQ ID NO:3
BBS00446
ID   BBS00446 standard; protein; 362 AA.
AC   BBS00446;
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 42.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.

XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 42; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for  eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 362 AA;

Alignment Scores:
Length:                 362    
Score:                  1847.00        Matches:       362    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            91.7%          Indels:        0      
DB:                     21             Gaps:          0      

US-15-624-853-1 (1-1089) x BBS00446 (1-362)

Qy          1 ATGTTGCGCCTGGTAGTCGGTGCGCTGCTGCTGGTGTTGGCGTTCGCCGGTGGCTATGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetLeuArgLeuValValGlyAlaLeuLeuLeuValLeuAlaPheAlaGlyGlyTyrAla 20

Qy       61 GTCGCCGCATGCAAAACGGTGACGTTGACCGTCGACGGAACCGCGATGCGGGTGACCACG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 ValAlaAlaCysLysThrValThrLeuThrValAspGlyThrAlaMetArgValThrThr 40

Qy      121 ATGAAATCGCGGGTGATCGACATCGTCGAAGAGAACGGGTTCTCAGTCGACGACCGCGAC 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 MetLysSerArgValIleAspIleValGluGluAsnGlyPheSerValAspAspArgAsp 60

Qy      181 GACCTGTATCCCGCGGCCGGCGTGCAGGTCCATGACGCCGACACCATCGTGCTGCGGCGT 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AspLeuTyrProAlaAlaGlyValGlnValHisAspAlaAspThrIleValLeuArgArg 80

Qy      241 AGCCGTCCGCTGCAGATCTCGCTGGATGGTCACGACGCTAAGCAGGTGTGGACGACCGCG 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 SerArgProLeuGlnIleSerLeuAspGlyHisAspAlaLysGlnValTrpThrThrAla 100

Qy      301 TCGACGGTGGACGAGGCGCTGGCCCAACTCGCGATGACCGACACGGCGCCGGCCGCGGCT 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 SerThrValAspGluAlaLeuAlaGlnLeuAlaMetThrAspThrAlaProAlaAlaAla 120

Qy      361 TCTCGCGCCAGCCGCGTCCCGCTGTCCGGGATGGCGCTACCGGTCGTCAGCGCCAAGACG 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 SerArgAlaSerArgValProLeuSerGlyMetAlaLeuProValValSerAlaLysThr 140

Qy      421 GTGCAGCTCAACGACGGCGGGTTGGTGCGCACGGTGCACTTGCCGGCCCCCAATGTCGCG 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 ValGlnLeuAsnAspGlyGlyLeuValArgThrValHisLeuProAlaProAsnValAla 160

Qy      481 GGGCTGCTGAGTGCGGCCGGCGTGCCGCTGTTGCAAAGCGACCACGTGGTGCCCGCCGCG 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 GlyLeuLeuSerAlaAlaGlyValProLeuLeuGlnSerAspHisValValProAlaAla 180

Qy      541 ACGGCCCCGATCGTCGAAGGCATGCAGATCCAGGTGACCCGCAATCGGATCAAGAAGGTC 600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 ThrAlaProIleValGluGlyMetGlnIleGlnValThrArgAsnArgIleLysLysVal 200

Qy      601 ACCGAGCGGCTGCCGCTGCCGCCGAACGCGCGTCGTGTCGAGGACCCGGAGATGAACATG 660
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      201 ThrGluArgLeuProLeuProProAsnAlaArgArgValGluAspProGluMetAsnMet 220

Qy      661 AGCCGGGAGGTCGTCGAAGACCCGGGGGTTCCGGGGACCCAGGATGTGACGTTCGCGGTA 720
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      221 SerArgGluValValGluAspProGlyValProGlyThrGlnAspValThrPheAlaVal 240

Qy      721 GCTGAGGTCAACGGCGTCGAGACCGGCCGTTTGCCCGTCGCCAACGTCGTGGTGACCCCG 780
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AlaGluValAsnGlyValGluThrGlyArgLeuProValAlaAsnValValValThrPro 260

Qy      781 GCCCACGAAGCCGTGGTGCGGGTGGGCACCAAGCCCGGTACCGAGGTGCCCCCGGTGATC 840
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      261 AlaHisGluAlaValValArgValGlyThrLysProGlyThrGluValProProValIle 280

Qy      841 GACGGAAGCATCTGGGACGCGATCGCCGGCTGTGAGGCCGGTGGCAACTGGGCGATCAAC 900
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      281 AspGlySerIleTrpAspAlaIleAlaGlyCysGluAlaGlyGlyAsnTrpAlaIleAsn 300

Qy      901 ACCGGCAACGGGTATTACGGTGGTGTGCAGTTTGACCAGGGCACCTGGGAGGCCAACGGC 960
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 ThrGlyAsnGlyTyrTyrGlyGlyValGlnPheAspGlnGlyThrTrpGluAlaAsnGly 320

Qy      961 GGGCTGCGGTATGCACCCCGCGCTGACCTCGCCACCCGCGAAGAGCAGATCGCCGTTGCC 1020
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      321 GlyLeuArgTyrAlaProArgAlaAspLeuAlaThrArgGluGluGlnIleAlaValAla 340


Qy     1021 GAGGTGACCCGACTGCGTCAAGGTTGGGGCGCCTGGCCGGTATGTGCTGCACGAGCGGGT 1080
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      341 GluValThrArgLeuArgGlnGlyTrpGlyAlaTrpProValCysAlaAlaArgAlaGly 360

Qy       1081 GCGCGC 1086
              ||||||
Db        361 AlaArg 362



BBS00447
ID   BBS00447 standard; protein; 340 AA.
AC   BBS00447;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 43.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00445.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 43; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 340 AA;

Query Match             100.0%;  Score 1746;  DB 21;  Length 340;        Best Local Similarity   100.0%;  
Matches  340;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60

Qy       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120

Qy      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180

Qy      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240

Qy      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300

Qy        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340
              ||||||||||||||||||||||||||||||||||||||||
Db        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340

Anatha et al., teaching instantly claimed SEQ ID NO:8
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX

CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;
 Query Match             100.0%;  Score 1910;  DB 21;  Length 380;
Best Local Similarity   100.0%;   Matches  380;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120

Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180

Qy      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240

Qy      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300

Qy      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360

Db      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360

Qy        361 GVLPRYGVRLTVMAHPPAAG 380
              ||||||||||||||||||||
Db        361 GVLPRYGVRLTVMAHPPAAG 380

Anatha et al., teaching instantly claimed SEQ ID NO:11
BBS00425
ID   BBS00425 standard; protein; 103 AA.
AC   BBS00425;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3615c, SEQ 21.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.

CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00423, BBS00424.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 21; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 

CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3615c, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 103 AA;

Query Match             100.0%;  Score 523;  DB 21;  Length 103;
Best Local Similarity   100.0%;  
Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103


Anatha et al., teaching instantly claimed SEQ ID NO:14
BS00443
ID   BBS00443 standard; protein; 120 AA.
AC   BBS00443;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv2628c, SEQ 39.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.

XX
SQ   Sequence 120 AA;

Query Match             100.0%;  Score 637;  DB 21;  Length 120; Best Local Similarity   100.0%;   Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60

Qy       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120

Anatha et al., teaching instantly claimed SEQ ID NO:17
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX

CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;

Alignment Scores:
Length:                 380    
Score:                  908.00         Matches:       180    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.0%          Indels:        0      
DB:                     21             Gaps:          0      

US-15-624-853-17 (1-540) x BBS00422 (1-380)

Qy          1 ATGGATTTCGCACTGTTACCACCGGAAGTCAACTCCGCCCGGATGTACACCGGCCCTGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAspPheAlaLeuLeuProProGluValAsnSerAlaArgMetTyrThrGlyProGly 20

Qy       61 GCAGGATCGCTGTTGGCTGCCGCGGGCGGCTGGGATTCGCTGGCCGCCGAGTTGGCCACC 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaGlySerLeuLeuAlaAlaAlaGlyGlyTrpAspSerLeuAlaAlaGluLeuAlaThr 40

Qy      121 ACAGCCGAGGCATATGGATCGGTGCTGTCCGGACTGGCCGCCTTGCATTGGCGTGGACCG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ThrAlaGluAlaTyrGlySerValLeuSerGlyLeuAlaAlaLeuHisTrpArgGlyPro 60

Qy      181 GCAGCGGAATCGATGGCGGTGACGGCCGCTCCCTATATCGGTTGGCTGTACACGACCGCC 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AlaAlaGluSerMetAlaValThrAlaAlaProTyrIleGlyTrpLeuTyrThrThrAla 80

Qy      241 GAAAAGACACAGCAAACAGCGATCCAAGCCAGGGCGGCAGCGCTGGCCTTCGAGCAAGCA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 GluLysThrGlnGlnThrAlaIleGlnAlaArgAlaAlaAlaLeuAlaPheGluGlnAla 100

Qy      301 TACGCAATGACCCTGCCGCCACCGGTGGTAGCGGCCAACCGGATACAGCTGCTAGCACTG 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 TyrAlaMetThrLeuProProProValValAlaAlaAsnArgIleGlnLeuLeuAlaLeu 120

Qy      361 ATCGCGACGAACTTCTTCGGCCAGAACACTGCGGCGATCGCGGCCACCGAGGCACAGTAC 420

Db      121 IleAlaThrAsnPhePheGlyGlnAsnThrAlaAlaIleAlaAlaThrGluAlaGlnTyr 140

Qy      421 GCCGAGATGTGGGCCCAGGACGCCGCCGCGATGTACGGTTACGCCACCGCCTCAGCGGCT 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 AlaGluMetTrpAlaGlnAspAlaAlaAlaMetTyrGlyTyrAlaThrAlaSerAlaAla 160

Qy     481 GCGGCCCTGCTGACACCGTTCTCCCCGCCGCGGCAGACCACCAACCCGGCCGGCCTGACC 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 AlaAlaLeuLeuThrProPheSerProProArgGlnThrThrAsnProAlaGlyLeuThr 180

Anatha et al., teaching instantly claimed SEQ ID NO:18
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.

CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;

  Query Match             100.0%;  Score 908;  DB 21;  Length 380;        Best Local Similarity   100.0%;   Matches  180;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120

Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180

Therefore, Anatha et al., disclose the rejected claims.

Response to Arguments
7.	Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. Applicants stress that Anantha et al’s disclose fusion proteins for the antigens. However, Anantha et al., clearly not limited to only teaching fusion proteins. The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Anantha et al., is relevant for all it contains, including compositions which are not fusions. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. Therefore, because Anantha et al., teach composition not in fusion form, and Mtb antigens not as fusions used in compositions comprising adjuvants to elicit a protective immune response, then Anantha et al. teach  each and every element of the instant claims.
Therefore, applicant’s argument is not persuasive especially when Anantha et al., specifically claimed and taught compositions comprising multiple antigens, not in fusion form.  Therefore, applicants; arguments are not persuasive and the rejection is maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-7, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anatha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014) in view of 


The claims are drawn to a composition comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens are chosen from Rv1009, Rv3136, Rv3615c, Rv2628, Rv2034, and Rv3136 N-terminus and adjuvants, wherein the composition does not comprise a fusion protein.
Anatha et al., has been discussed above as teaching compositions that comprise at least four or five Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigens, and at least one resuscitation Mtb antigen [para. 011]. The composition comprises at least five Mtb antigens [para. 0125]. The 5 Ag fusion protein induced significant IFN-γ responses to each antigen that were measurable by both in vitro stimulation and ELISpot (see, FIGS. 3A and 3B).
The acute Mtb antigen PPE51 is also known as Rv3136 [para. 0069]. Acute Mtb antigens include PPE51, Rv3615c Ag85B and ESAT6 [para. 0064]. The latent Mtb antigen is Rv2628 [para. 0071]. The resuscitation Mtb antigen RpfB is also known as Rv1009 [para. 0077]. RpfB induces a much stronger immune response than RpfD [Fig. 5].  See the instantly claimed sequence alignments. However, Anatha et al., does not teach the inclusion of Rv2034.
Commandeur et al., teach the in vivo expressed Mycobacterium tuberculosis (IVE-TB) antigen Rv2034 induces CD4+ T-cells that protect against pulmonary infection. The lack of sufficient protection induced by Mycobacterium bovis BCG, the current Mycobacterium tuberculosis (Mtb) strains all urge for improved vaccines against TB [abstract].   A minimal requirement for Mtb vaccine antigens is there in vivo expression during Mtb infection and ability to trigger significant immune responses. Commandeur et al., identified a new class of Mtb antigens, designated IVE-TB (in vivo expressed) antigens. These included Rv2034, a protein that was expressed during pulmonary infection and strongly recognized by human T-cells [abstract].   Rv2034 immunization induces antibodies directed against Mtb [Section 3.5]. Rv2034 induces protection against live Mtb challenge in HLA-DR3 mice and guinea pigs [Section 3.6]. Commandeur et al., provided evidence that IVE-TB antigens can induce strong immune responses and are vaccine candidates. In this study, the IVE-TB protein Rv2034 was analyzed in vivo and induced specific cellular as well as humoral immunity in HLA-DR3 mice [Section 4]. Polyfunctional IFN-+TNF-+IL-2+ T-cells have been shown to be functionally superior in vaccine-induced protection in animal models where these cells often induced in Mtb vaccine studies in humans. Rv2034 immunization induced strong IFN- +/TNF+ and IFN- + CD4+ T-cells [Section 4]. Summarized, the IVE-TB protein Rv2034 has protective efficacy as evidenced by the ability to reduce the bacterial load in lungs after Mtb challenge in two animal models, thereby demonstrating their potential for vaccination in multistage hybrid vaccines against TB [Section 4]. The sequence of Rv2034 is evidenced by the teaching of Aagaard et al. in view of Commandeur et al., and is evidenced the teaching of Aagaard et al., with specific reference to peptide based vaccines by targeting the response to both types of epitopes by inducing T-cells and T-cell inducing Mtb vaccines. 

US-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

Alignment Scores:
Length:                 107    
Score:                  550.00         Matches:       107    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            88.7%          Indels:        0      
DB:                     6              Gaps:          0      

US-15-624-853-15 (1-324) x US-13-623-733B-26 (1-107)

Qy          1 GTGTCCACTTACAGATCACCGGATCGCGCTTGGCAGGCGCTGGCGGACGGCACTCGCCGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ValSerThrTyrArgSerProAspArgAlaTrpGlnAlaLeuAlaAspGlyThrArgArg 20

Qy       61 GCCATCGTGGAGCGGCTGGCGCACGGCCCGCTGGCCGTCGGCGAGTTGGCCCGCGACCTG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaIleValGluArgLeuAlaHisGlyProLeuAlaValGlyGluLeuAlaArgAspLeu 40

Qy      121 CCCGTCAGCCGACCCGCGGTGTCACAGCACCTCAAAGTGCTCAAGACCGCCAGGCTGGTG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ProValSerArgProAlaValSerGlnHisLeuLysValLeuLysThrAlaArgLeuVal 60


            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 CysAspArgProAlaGlyThrArgArgValTyrGlnLeuAspProThrGlyLeuAlaAla 80

Qy      241 TTGCGCACCGACCTCGACCGGTTCTGGACACGCGCCCTGACTGGCTACGCGCAGCTCATC 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 LeuArgThrAspLeuAspArgPheTrpThrArgAlaLeuThrGlyTyrAlaGlnLeuIle 100

Qy        301 GACTCCGAAGGAGACGACACA 321
              |||||||||||||||||||||
Db        101 AspSerGluGlyAspAspThr 107

Aagaard et al., teach instantly claimed SEQ ID NO:16
6S-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

  Query Match             100.0%;  Score 550;  DB 6;  Length 107;         Best Local Similarity   100.0%;   Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60

Qy         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107

Db         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107

Furthermore, Anatha et al., teach the inclusion of Rv3136 while Millington et al., teach Rv3615c is a highly immunodominant RD1 (Region of Difference 1)-dependent secreted antigen specific for Mycobacterium tuberculosis infection.  A major challenge in vaccine development is to identify immunodominant antigens that elicit a strong IFN- and IFN-/IL-2 polyfunctional response from effector and memory T cells of both CD4+ and CD8+ T-cell subsets. Candidate vaccine antigens also need to be widely recognized in infected individuals to be immunogenic and effective in genetically heterogeneous outbred populations.
Millington et al., identified the ESAT-6–like protein, Esx-1 substrate protein C EspC also known as Rv3615c, as an interesting candidate. EspC is a small protein similar in length to ESAT-6, CFP-10, and other members of the ESAT-6 family, and has a low molecular mass assigning it to the narrow fraction of proteins that is strongly recognized by T cells isolated from patients with TB [Page 5730. Col.2]. Millington et al., teach t-cell recognition of EspC in active and latent TB infections [Results]. EspC Contains Multiple, Broadly Recognized T-Cell Epitopes and the EspC Peptide Specific, IFN-–Secreting T Cells Are CD4+. EspC Is a Target of Polyfunctional T Cells Secreting both IFN- and IL-2 [Results]. Millington et al., determined that EspC-derived peptides are recognized by both CD4+ and CD8+ IFN-–secreting T cells, induction of the latter being consistent with EspC secretion and access to the cytosolic MHC class I antigen-processing pathway during intracellular infection in vivo [Discussion]. Surprisingly, T-cell responses to EspC were as highly specific (93%) for MTB infection as responses to  The high immunodominance of EspC, equivalent to that of ESAT-6 and CFP-10, makes it a TB vaccine candidate, and its high specificity confers strong potential for T-cell–based immunodiagnosis [abstract]. Millington et al., found that EspC induces a strong IFN- and dual IFN- /IL-2 response in active TB [Discussion]. 
Millington et al., teach instantly claimed SEQ ID NO:11 

RP   SUBCELLULAR LOCATION, AND BIOTECHNOLOGY.
RX   PubMed=21427227; DOI=10.1073/pnas.1015153108;
RA   Millington K.A., Fortune S.M., Low J., Garces A., Hingley-Wilson S.M.,
RA   Wickremasinghe M., Kon O.M., Lalvani A.;
RT   "Rv3615c is a highly immunodominant RD1 (Region of Difference 1)-
RT   dependent secreted antigen specific for Mycobacterium tuberculosis
RT   infection.";
RL   Proc. Natl. Acad. Sci. U.S.A. 108:5730-5735(2011).
Query Match             100.0%;  Score 523;  DB 1;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103

Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Rv2034 from Commandeur et al., as evidenced by Aagaard et al., into the composition of Anatha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection. Furthermore, Anatha et al., and Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections. One of induce a strong IFN- and dual IFN- /IL-2 response in active TB and Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine multiple Mtb antigens where there is no change in the respective function of the Mtb antigens, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
9.	Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. Applicants stress that Anantha et al’s disclose fusion proteins for the antigens.  Applicants assert that the Office has not identified a motivation to dismantle prima facie obvious at the time of applicants’ invention to incorporate Rv2034 from Commandeur et al., as evidenced by Aagaard et al., into the composition of Anatha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection. Furthermore, Anatha et al., and Millington et al., teach the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections.
Applicants argue that the combination of Mtb antigens and the generation of a greater immune response teaches away from the combination of prior art references. However this argument is incorrect. First, the claims are drawn to a product and not the generation of specific threshold immune response. The amount of immune response is not a claimed limitation of the instant claims. Claim 21 requires any immune response to be elicited,  Claim 21 does not require a greater or higher immune response; thus applicants argument is not persassive. As long as the prior art teach that any immune response was generated; the prior art teaches the claimed limitations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.the generation of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


 the inclusion of Rv3615c; where Millington et al., teach Rv3136C contains multiple, broadly recognized T-Cell epitopes recognized in active and latent TB infections; and  Rv3136c is known to induce a strong IFN- and dual IFN- /IL-2 response in active TB and Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response. Therefore, the Office has provide scientific evidence as motivation for including these specific antigens within the claimed composition. 
Thus, the rejection is maintained.



Conclusion
10.	No claims allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645